Citation Nr: 0113254	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  94-38 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a brain syndrome.

2.  Entitlement to service connection for a chronic skin 
rash.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, now claimed as a nervous condition.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a headache 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1976.  He is also credited with various periods of active and 
inactive duty for training while serving in the Commonwealth 
of Puerto Rico National Guard.

The Board of Veterans' Appeals (Board) previously denied 
entitlement to service connection for headache and 
psychiatric disorders in May 1989 and July 1991 decisions, 
respectively.

This present matter comes to the Board on appeal from a 
decision of the San Juan, the Commonwealth of Puerto Rico, 
Department of Veterans (VA), Regional Office (RO).  The 
record reflects that the veteran and his spouse presented 
testimony at a pre-determination hearing held at the local 
VARO in March 1993.  Following additional development, the RO 
denied the veteran's claim of entitlement to service 
connection for brain syndrome and chronic skin rash.  The RO 
also denied the veteran's applications to reopen claims of 
entitlement to service connection for headache and 
psychiatric disorder.  The veteran thereafter completed an 
appeal.

In February 1999, the veteran presented testimony at a 
personal hearing held by a Hearing Officer (HO) in the New 
York, New York VARO; the veteran previously informed VA that 
he had permanently moved to that jurisdiction.  The New York 
HO confirmed and continued the denial of the benefits sought 
in a March 1999 supplemental statement of the case.

The record reflects that the veteran's claims folder was 
permanently transferred back to the San Juan VARO in December 
1999 as the veteran has returned to that jurisdiction.  The 
San Juan VARO, following additional evidentiary development, 
confirmed and continued the denial of the benefits sought in 
a February 2000 supplemental statement of the case.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court or CAVC) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

However, in view of the facts presented, it is the Board's 
opinion that, before the RO undertakes to re-adjudicate the 
veteran's claims, additional development of the record will 
be required.

It is noted that a January 2000 VA mental disorders 
examination report indicates that the veteran supports 
himself, in part, through Social Security Disability.  
Records pertaining to the award of such benefits by the 
Social Security Administration (SSA), if any, have not been 
associated with the record certified for appellate review.  
The RO should obtain these records on remand.  See VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(c)(3)).

Additionally, although the veteran was afforded VA skin 
examination in July 1993, the Board observes that the 
examiner provided no opinion as to the most probable etiology 
of the veteran's indicated neurodermatitis, tinea cruris 
and/or tinea versicolor.

The Court has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman 
v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his claimed disorders, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source that the veteran identifies.  
Copies of the medical records from all 
sources that the veteran identifies 
should then be requested.  Efforts to 
obtain these records should also be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

2.  The RO should request the SSA to 
furnish copies of the medical records 
relied upon in making the determination 
as to the veteran's entitlement to 
disability benefits.  The Administrative 
Law Judge's decision, if any, should also 
be provided.  Efforts to obtain these 
records should be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.

3.  The RO must schedule the veteran for 
VA dermatological examination.  The 
claims folder, including a copy of this 
remand order, should be made available 
for review by the examiner in conjunction 
with the examination.  X-rays, laboratory 
tests, and/or other diagnostic studies 
should be performed as deemed appropriate 
by the physician.  The dermatological 
examiner should integrate the previous 
findings and diagnoses with the current 
findings to obtain a true picture of the 
veteran's claimed disorder.  The examiner 
is then requested to indicate, to a 
reasonable degree of medical certainty, 
whether it is more likely, less likely or 
as likely as not that any current skin 
disorder is related to any of the 
veteran's periods of active duty, active 
duty training and inactive duty for 
training either by way of incurrence or 
aggravation.  A discussion of the salient 
facts and the medical principles involved 
will be of considerable assistance to the 
Board.  The examination report should 
then be associated with the veteran's 
claims folder.

4.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

5.  Thereafter, the RO should 
readjudicate the veteran's claims on 
appeal.  If any of the benefits sought on 
appeal remain denied, the appellant and 
the appellant's accredited 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.



Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until so 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of one or more of the claims on appeal.  38 C.F.R. 
§ 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


